NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JUL 13 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

STANLEY RIMER; et al.,                            No. 17-17509

                 Plaintiffs-Appellants,           D.C. No. 3:17-cv-00281-MMD-
                                                  WGC
 v.

LUCINDA L. COUMOU; et al.,                        MEMORANDUM*

                 Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                              Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Nevada state prisoners Stanley Rimer, Brian Kerry O’Keefe, John H. Rosky,

and Richard Allen Lancaster appeal pro se from the district court’s judgment

dismissing their 42 U.S.C. § 1983 action alleging constitutional claims on the basis

of the state court’s transfer of their state habeas corpus petitions to the courts in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
which their respective criminal cases were adjudicated. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108,

1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A).

We affirm.

      The district court properly dismissed appellants’ action with prejudice

because appellants failed to allege facts sufficient to state a plausible claim or facts

sufficient to show a deprivation of a constitutional right caused by the transfer of

their petitions. See Hebbe v. Pliler, 627 F.3d 338, 341-43 (9th Cir. 2010)

(although pro se pleadings are construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief; an access-to-courts claim

requires an actual injury); see also County of Sacramento v. Lewis, 523 U.S. 833,

845-46 (1998) (the touchstone of due process is protection against arbitrary action

of the government); West v. Atkins, 487 U.S. 42, 48 (1988) (elements of a § 1983

claim); City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (a Monell claim

cannot survive in the absence of an underlying constitutional violation).

      The district court did not abuse its discretion by denying leave to file a

second amended complaint because amendment would have been futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth

standard of review and explaining that “[a] district court acts within its discretion


                                           2                                     17-17509
to deny leave to amend when amendment would be futile”).

      We reject as unsupported by the record appellants’ contention that the

district court did not adequately address their objections to the magistrate judge’s

Report & Recommendation.

      Appellants’ requests for an evidentiary hearing and appointment of counsel,

set forth in the opening brief, are denied.

      AFFIRMED.




                                              3                                17-17509